—Judgment unanimously affirmed. Memorandum: Defendant contends that his guilty plea was coerced because it was connected to the guilty pleas of his younger brothers and a cousin. Although connected pleas present concerns requiring special care, the record establishes that the plea was voluntarily, knowingly, and intelligently made; “the fact that it is linked to the prosecutor’s acceptance of a plea bargain favorable to a third person does not, by itself, make defendant’s plea illegal” (People v Fiumefreddo, 82 NY2d 536, 544). Here, defendant readily admitted his involvement in the crime and stated that he had sufficient time to discuss the case with counsel (see, People v Fiumefreddo, supra, at 546-547). Defendant further contends that Supreme Court improperly relied on transcripts of telephone conversations seized through the use of eavesdropping warrants. That issue was not raised in defendant’s motion papers or at the hearing on the motion and thus has not been preserved for our review. (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J.—Conspiracy, 2nd Degree.) Present—Denman, P. J., Pine, Wisner, Balio and Boehm, JJ.